Filed 1/4/22 P. v. Ortiz CA6
                        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       SIXTH APPELLATE DISTRICT


 THE PEOPLE,                                                         H046647
                                                                    (Santa Clara County
             Plaintiff and Respondent,                               Super. Ct. No. C1768074)

             v.

 GIOVANNY ORTIZ,

             Defendant and Appellant.



         Defendant Giovanny Ortiz was granted probation following his plea of guilty to
accessory after the fact to the fatal shooting of Alexis Cardenas. (Pen. Code, § 32.) As a
condition of probation, the trial court ordered Ortiz, jointly and severally with his
codefendant, Eric Carter, to pay restitution for the cost of Cardenas’s funeral. We
conclude that the trial court did not abuse its discretion in finding that restitution serves a
rehabilitative purpose. We therefore affirm the order.
                   I.       FACTUAL AND PROCEDURAL BACKGROUND1
         Jaerome Calamba arranged to meet with Carter for the ostensible purpose of
buying a gun Ortiz had recently purchased. Calamba and Carter agreed to a price, and as
confirmation of his ability to pay, Calamba texted Carter a photo of $4,000 cash.


         1
        Because Ortiz pleaded guilty prior to trial, we derive the facts from the
preliminary hearing transcript.
Unbeknownst to Carter and Ortiz, however, Calamba planned to rob Carter of the gun,
with Alexis Cardenas as his get-away driver.
       By agreement, the night of July 5, 2017, Cardenas drove Calamba to a street
corner where Calamba had previously purchased drugs from Carter. Carter was standing
near his car, where Ortiz was waiting in the driver’s seat. When Calamba got in the car,
Ortiz retrieved an unloaded .40 caliber Sig Sauer pistol from under his seat and handed
the gun to Calamba for inspection. Upon confirming that the gun was not fake, Calamba
asked Ortiz for the magazine, but Ortiz replied by asking for the money. Calamba
pepper-sprayed Ortiz and then—on seeing Carter reach for the front of his waistband as
though for a gun—Carter as well.
       Chased by Ortiz, Calamba ran to where Cardenas was waiting with his car. Carter
fired multiple shots even though Ortiz was close behind Calamba. Calamba got into the
car and told Cardenas to drive off. Ortiz hung onto the passenger door as Cardenas drove
away. Carter continued firing and shot Cardenas through the back of his head as the car
rounded a corner. Ortiz let go of the car on seeing Cardenas had been shot. Cardenas
crashed into a truck.
       Carter and Ortiz fled, leaving the county for Modesto, California, where Ortiz’s
cousin lives. Two days after the shooting, Carter and Ortiz were arrested at a motel in
Modesto. Found in their motel room was a bus ticket from Modesto to Amarillo, Texas,
under a different name.
       Although Ortiz was initially charged, like Carter, with Cardenas’s murder, the trial
court granted his motion to dismiss that charge under Penal Code section 995. On
April 25, 2018, Ortiz entered a guilty plea to Count 3 of the second amended information,
accessory to a felony, in violation of Penal Code section 32. On October 22, 2018, the




                                            2
court suspended imposition of sentence and granted Ortiz probation for a term of
three years.2
       On January 28, 2019, the trial court ordered Ortiz to pay restitution in the amounts
of $7,500 to the Victims Compensation Board and $12,869.74 to Cardenas’s mother for
funeral expenses.3 The trial court ordered that Ortiz and Carter be jointly and severally
liable for the restitution. 4
       Ortiz timely appealed.
                                   II.     DISCUSSION
       Penal Code section 1203.1 “gives trial courts broad discretion to impose probation
conditions to foster rehabilitation and to protect public safety.” (People v. Anderson
(2010) 50 Cal.4th 19, 26.) The statute expressly provides for restitution. (Pen. Code,
§ 1203.1, subd. (a)(3).) A trial court abuses its discretion in imposing a condition of
probation if it “ ‘(1) has no relationship to the crime of which the offender was convicted,
(2) relates to conduct which is not in itself criminal, and (3) requires or forbids conduct
which is not reasonably related to future criminality . . . .’ ” (People v. Lent (1975) 15
Cal.3d 481, 486 (Lent).)
       Ortiz argues that paying funeral expenses satisfies none of the Lent criteria, given
the nature of his conviction. But restitution “has been found proper where the loss was
caused by related conduct not resulting in a conviction [citation], by conduct underlying
dismissed and uncharged counts [citation], and by conduct resulting in an acquittal
[citation].” (People v. Carbajal (1995) 10 Cal.4th 1114, 1121 (Carbajal).) “[T]he


       2
         The probation order included fees which the parties do not dispute are subject to
mandatory vacatur under subsequently enacted Penal Code section 1465.9 and
Government Code section 6111. (Assem. Bill. No. 1869 (2019-2020 Reg. Sess.) §§ 62 &
11.).
       3 Ortiz stipulated to the $7,500 amount.

       4 The parties agree that the provision for restitution liability to be joint and several

was erroneously omitted from the Order for Victim Restitution, filed January 28, 2019.
                                              3
question simply is whether the order is reasonably related to the crime of which the
defendant was convicted or to future criminality.” (In re I.M. (2005) 125 Cal.App.4th
1195, 1209 (I.M.).)
       In I.M., as in the instant case, the juvenile court found true the allegation that I.M.
was an accessory after the fact to a murder and ordered I.M. as a condition of probation
to pay $15,184.43 in restitution for the victim’s funeral. (I.M., supra, 125 Cal.App.4th at
p. 1199.) The court found the fact that “a defendant was not personally or immediately
responsible for the victim’s loss does not render an order of restitution improper.” (Id. at
p. 1209.)
       Ortiz contends I.M. is distinguishable because it involved gang conduct, unlike the
homicide here. We read neither I.M. nor Carbajal so narrowly. The focus in both cases
was on promotion of rehabilitation, not on determination of vicarious or collective
criminal liability for another’s acts. A court may order restitution for a probationer to
“ ‘make amends “to society for the breach of the law, for any injury done to any person
resulting from that breach, and generally and specifically for the reformation and
rehabilitation of the probationer.” ’ ” (I.M., supra, 125 Cal.App.4th at p. 1210, quoting
Carbajal, supra, 10 Cal.4th at p. 1126.) As in Carbajal, the restitution ordered by the
trial court in this case can be construed as serving a “rehabilitative purpose by directing
[Ortiz] to accept the social responsibility he attempted to evade when he fled the
scene . . . .” (Carbajal, supra, 10 Cal.4th at p. 1125.)
       Although the trial court determined that Ortiz had no criminal liability for
Cardenas’s death, the record entitled it to infer that Ortiz was an active participant in a
high-risk gun sale, and that he was not unaware of the risks even as he sat with Calamba
in Carter’s car. The trial court could reasonably find that in chasing after Calamba after
having been pepper-sprayed, Ortiz was escalating the likelihood of someone being
injured, including himself. The testimony that Ortiz continued to give chase even after


                                              4
Carter began shooting—in Ortiz’s and Calamba’s common direction—lent further
support for such an inference.
       Nor does the record reflect any action by Ortiz to halt or even withdraw from the
hostilities that erupted before it was too late, such as attempting to stop Carter from
shooting or to render aid to Cardenas; instead, he fled with Carter to Modesto, where
Ortiz had family. Even after his arrest, Ortiz was recorded whispering to Carter that
maybe Ortiz could evade liability if he told the officer he had been seeing a psychiatrist.
As in I.M., the trial court was within its discretion to conclude that payment for
Cardenas’s funeral expenses would impress upon Ortiz the “emotional and financial
effects” of his conduct’s consequences for Cardenas’s family. (See I.M., supra, 125
Cal.App.4th at p. 1210.)
       We conclude that the trial court acted within its broad discretion by ordering
restitution in the form of funeral expenses.
                                  III.   DISPOSITION
       Pursuant to Penal Code section 1465.9 and Government Code section 6111, the
probation order shall be modified to reflect that the presentence investigation fee,
criminal justice administration fee, and probation supervision fee imposed on Ortiz by the
trial court are vacated with regard to any fees remaining unpaid as of July 1, 2021. The
January 28, 2019 order for victim restitution in the amount of $12,869.74 and the
corresponding abstract of judgment shall be modified to reflect joint and several liability
with Carter. As modified, the probation order and restitution judgment are affirmed.




                                               5
                                  ______________________________
                                             LIE, J.




WE CONCUR:




______________________________
GROVER, ACTING P.J.




_______________________________
DANNER, J.




People v. Ortiz
H046647